Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 15, 17, 20, 21, and 23-34 of P. Stoessel et al., US 16,499,478 are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 112

Rejection of claims 15-32 under 35 U.S.C. 112(a) on the grounds taht the specification, does not reasonably provide enablement for variously substituted elected genus of compound of formula I, having various reactive groups, chemically incompatible groups or susceptible groups as generically embraced in claim 15 is withdrawn in view of Applicant’s amendment and comment. 

Withdrawal Claim Rejections - 35 USC § 102

Rejection of claims 15,18-20, 22, 24, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by compound-selected items 1-3, Create Date 09-18-2005 to 09-25-2014. (PubChem Search Results provided) is withdrawn in view of Applicant’s amendment and comments.

Rejection of claims 15-32 under 35 U.S.C. 102(a)(1) as being anticipated  by  Stoessel et al. WO 2016/124304 (2016) (“Stoessel-PCT”), equivalent to US 2018/0026209 (2018) (“Stoessel-US”), (“collectively Stoessel”), is withdrawn for the following reasons.  Stoessel discloses relevant compounds only where the groups corresponding to instant variables Za, Zb and Zc are all the same.  See Stoessel-US at [0313] et seq.; see also, CAS/CAPLUS Abstract and Indexed Compounds, P. Stoessel et al., WO 2016/124304 (2016).  As such, the Stoessel compounds do not meet the instant claim 15 limitation of “wherein the wherein the Za group is not the same as the Zb or Zc group”, which requires that at least one of Za, Zb or Zc is different from one of the other two.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 15-32 under 35 U.S.C. 103 as obvious in view of P. Stoessel et al. WO 2016/124304 (2016) (“Stoessel-PCT”), equivalent to US 2018/0026209 (2018) (“Stoessel-US”), (“collectively Stoessel”), is withdrawn for the following reasons.  As disused above, Stoessel discloses relevant compounds only where the groups corresponding to instant variables Za, Zb and Zc are all the same.  See, CAS/CAPLUS Abstract and Indexed Compounds, P. Stoessel et al., WO 2016/124304 (2016).  Stoessel discloses that these compounds are intermediates (“ligand precursors”) to produce ligands.  Stoessel-US at [320] et seq.  Stoessel further teaches that these ligands are in turn complexed with iridium (by way of ortho metalation) to form iridium-ligand complexes.  Stoessel-US at [0190]; Is. at [0183] et seq.  Stoessel provide scant information regarding the nature of the “ligand precursors” (i.e. those compounds relevant to the instant claims) other than disclosing specific species (as referenced above) that can be converted into ligands for further conversion to iridium-ligand complexes.  As such, Stoessel does not motivate one of ordinary skill in the art to 

Applicant’s argument, that a person of ordinary skill in the art is not motivated by the disclosure of Stoessel that triaryl-benzene precursors with different leaving groups could be used for the selective synthesis of unsymmetrical polypodal ligands and complexes, is considered persuasive in this regard.  Although the motivation to modify need not be the same as taught by the examined specification, MPEP § 2144(IV); still there is little in Stoessel suggesting modifying the disclosed ligand-precursor species to arrive at a species falling within the instantly claimed genera.  It is further noted that if the prior art merely discloses compounds as intermediates in the production of a final product (as does Stoessel), one of ordinary skill in the art would not have been motivated to stop the reference synthesis and investigate the intermediate compounds with an expectation of In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984)).  While the instantly claimed compounds have the same general use as in Stoessel, an instantly disclosed specific use is synthesis of unsymmetrical polypodal ligands.  This is not suggested by Stoessel.  In view of the foregoing, the instant claims are not considered obvious in view of Stoessel because Stoessel does not provide sufficient motivation to modify a Stoessel compound so as to arrive at a compound falling within the instant claims wherein at least one of Za, Zb or Zc is different from one of the other two.   MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012). 

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The Instant Claims are Free of the Art or Record

Searches conducted (see attached CAS/CAPLUS search) revealed prior art references disclosing compounds falling within the instantly claimed genera except that these compounds do not meet the instant claim 15 limitation of “wherein the compound of formula (I) does not have C3 symmetry and wherein the Za group is not the same as the Zb or Zc group”.  This limitation requires that at least one of Za, Zb or Zc is different from the other two.  The prior art only discloses compounds wherein Za, Zb and Zc are all the same.  The closest prior art of record is considered to be P. Stoessel et al. WO 2016/124304 (2016), which was discussed in detail above.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This compound meets the instant claim 15 limitation of “wherein two R radicals together or together with one of the Ra, Rb, or Rc radicals optionally defines a ring system”; however, the corresponding Za, Zb and Zc variables are all the same (i.e., Cl).  In another example, W. Starnes et al., US 3,644,538 (1972) discloses the following compound in Example II at col. 6:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Again, each of Za, Zb and Zc is the same (i.e., OH).  Applicant’s claims are not obvious pursuant to 35 U.S.C. § 103 because the art of record does not provide sufficient motivation to one of ordinary skill to modify a prior art compound so as to arrive at an instantly claimed compound, wherein at least one of Za, Zb or Zc is different. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Such motivation is lacking because the cited references either do not provide sufficient reason to one of ordinary skill to modify a corresponding Za, Zb or Zc variables or fail to disclose a substantial utility for the for the disclosed prior art compound.  Id.; MPEP § 2144.09(VI).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622